DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 rejected under 35 U.S.C. 103 as being unpatentable over Wyland US 20170005574 in view of Fox US 20070090693 and Libove US 6433720.

Regarding Claim 1, Wyland teaches:
 A multi-channel current pulse generator for driving a plurality of loads (pulse generator with a digital delay noted as a multi-channel pulse generator. see Fig 3C#330 pulse generator, #E36a-c plurality of loads ; Par 0041 “laser pulsing waveform generators, 163b1″ and 163b2″ are provided for separately defining the train of pulses that respectively drive laser light sources”…… “the Laser#1 pulsing waveform generator 163b1″ is digitally programmable, includes a tapped delay line with 85 picoseconds apart delay elements (or other small delay lengths, for example having 50 ps delay elements) and a digitally controlled multiplexer and thereby allows for the generating of customized pulses”; Par and Par 0011 “FIG. 3C is a schematic diagram of a third circuit having plural loads” Par 0077 “load (e.g., E36)”) with unique positive terminals and a negative terminal (Fig 3C E36a-c laser diodes with positive anode terminal and negative cathode terminal; Par 0003 “light emitter (e.g., laser diode)”), comprising: 
a pulse control transistor for allowing or blocking current pulses through the plurality of loads based on a load driver control signal (transistor is controlled to allow or block current pules by signal to gate of transistor. see 
Par 0056 “When MOSFET Qn7 turns on, a large surge of current flows through light emitting element (e.g., IR laser diode or series of diodes)”; 
Par 0062 “power MOSFET Qn7 is not being fired (turned on by pulse train source 301)”; 
Par 0063 “When pulses are commanded (e.g., by signal source 301), the immediately needed power is drawn from the immediately adjacent and relatively large charge storage capacitor C37. Charge storage capacitor C37 is configured such that its corresponding RLC loop (where the R is the resistance of Qn7 and E36) has a relatively small loop inductance”’ and 
Par 0076 “when power MOSFET Qn7 is pulsed by source 301, a corresponding, low frequency current, i.sub.drawn begins flowing”) and 
(Fig 3C #Qn7 drain D7 connected to negative terminal of E36), 
a source terminal connected to ground (Fig 3C Qn7 source S7 connected to ground), and 
a gate terminal for receiving the load driver control signal (Fig 3C Qn7 gate terminal G7 receiving control signal #301); and 
for each load of the plurality of loads: 
a load capacitor (Fig 3C #C37a-c) configured to be charged by a charging circuit (Par 0077 “, the power capacitor C37 will be charged”) and discharged by providing a current pulse to the respective load (Par 0114 “the light emitter has drawn the high powered surges of current from the capacitor”); and 
allowing or blocking a charging current to the load capacitor from the charging circuit based on a charging control signal (Par 0062 “pumping charge (e.g., in the form of pump current i.sub.Pump) which pumped charge accumulates in capacitors C34 and C37 during time periods that power MOSFET Qn7 is not being fired (turned on by pulse train source 301)).  

Even though Wyland teaches:
allowing or blocking a charging current to the load capacitor from the charging circuit based on a charging control signal as noted above. 
Wyland does not explicitly teach:
a charging control transistor for allowing or blocking a charging current to the load capacitor from the charging circuit.
Fox teaches a pulse generator (Par 0003 “a pulsed power source”) that discloses:
a charging control transistor for allowing or blocking a charging current to the load capacitor from the charging circuit (Fig 1 #20 and Fig 4 #42a-b which has a charging control transistor #20 of Fig 1; Par 0011 “transistor 20 is switched, allowing a large amount of voltage (e.g., 15 kilovolts (kV)) to be stored to capacitor 24”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyland to further include a charging control transistor taught by Fox for the purpose of reducing disturbances. (Refer to Par 0002)

Even though Wyland teaches:
a plurality of loads with unique positive terminals and a negative terminal and having a drain terminal connected to the negative terminal as noted above. 
Wyland does not explicitly teach:
a plurality of loads with a shared negative terminal and having a drain terminal connected to the shared negative terminal.
Libove teaches a pulse generator (Fig 5) that discloses:
a plurality of loads with a shared negative terminal and having a drain terminal connected to the shared negative terminal. (Fig 5 #D1 and D5 loads with positive terminals and shared negative terminals Fig 5 #Q# drain D connected to negative terminal of D1 and D5)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyland to further include a plurality of loads with a shared negative terminal and having a drain terminal connected to the shared Libove for the purpose of controlling the pulses. (Refer to Col 2 lines 56-63)

Regarding claim 2, Wyland teaches:
wherein the pulse control transistor comprises a gallium nitride (GaN) field effect transistor (FET).   (Par 0052 “Qn7 such as, but not limited to, III-V compounds such as GaAs and/or nitrides thereof (e.g., GaN)”)

Regarding claim 4, Wyland teaches:
wherein the charging circuit comprises a resistive charging circuit. (resistor used to charge capacitors noted as resistive charging circuit. see Fig 3 #RSense; Par 0070 “i.sub.drawn flowing through the sensing resistor, R.sub.sense (and through the choke coil L35) is substantially a direct current (DC)”….. “The drawn DC current, i.sub.drawn replenishes current into the charge storage capacitor C37”)

Regarding claim 5, Wyland teaches:
wherein the charging circuit comprises a boost charging circuit (Fig 3C #307 Vboost) comprising an inductor (Fig 3C #L36) and a diode (Fig 3C #304).  

  Regarding claim 6, Wyland teaches:
wherein for each load of the plurality of loads, the multi-channel current pulse generator comprises: 
(Fig 3D charging circuit to charge C37a and a charging circuit to charge C37b).  

  Regarding claim 7, Wyland teaches:
wherein the unique charging circuits for the plurality of loads are configured to generate different charging currents in accordance with the respective load.  (Fig 3D charging circuit to charge C37a is on a different path than the charging circuit to charge C37b)

Regarding claim 8, Wyland teaches:
wherein the charging control transistors are chosen to withstand a current pulse through the corresponding load.  (switching transistor corresponding to load will withstand current pulses. Fig 3C; Par 0069 “As long as this target condition is maintained (and assuming for the moment that no load current is being drawn by the pulsed load circuit (Qn7 and E36)”)

  Regarding claim 9, Even though Wyland teaches:
wherein the pulse control transistor is chosen to withstand current pulses through the loads as noted above.  
Wyland does not explicitly teach:
wherein the pulse control transistor is chosen to withstand current pulses through the plurality of loads.  
Libove teaches a pulse generator (Fig 5) that discloses:
wherein the pulse control transistor is chosen to withstand current pulses through the plurality of loads.   (Fig 5 #D1 and D5 pulses controlled with Q1; Col  8 lines 3-8 “The methods and circuits of the invention have inputs with high, relatively constant, impedance over the aperture/pulse cycle, as the input transistors (Q1 and Q2 in FIGS. 1, 2,4 and 5 for example) are usually always in a forward-biased mode”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyland to further include the pulse control transistor is chosen to withstand current pulses through the plurality of loads taught by Libove for the purpose of controlling the pulses. (Refer to Col 2 lines 56-63)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wyland US 20170005574 in view of Fox US 20070090693 and Libove US 6433720 and further in view of Rothberg US 20190025214.

Regarding claim 3, 
Even though Wyland teaches:
the pulse control transistor comprises a gallium nitride (GaN) field effect transistor (FET) as noted above. 
Wyland does not explicitly teach:
wherein the pulse control transistor comprises an enhancement mode GaN FET.  
Rothberg teaches a pulse generator (Fig 8-4) that discloses:
an enhancement mode GaN FET.  (Par 0145 “a high-power transistor is an enhancement mode GaN power transistor”)
Wyalnd’s pulse control transistor to include an enhancement mode GaN FET taught by Rothberg for the purpose of having enhanced switching (Refer to Par 0145) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Claim 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Wyland US 20170005574 in view of Fox US 20070090693 and Libove US 6433720 and further in view of Peng US 20180196129.

  Regarding claim 10, The combined teaching of Wyland Fox and Libove does not explicitly teach:
wherein the charging control transistors comprise GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combined teaching of Wyland Fox and Libove to include charging control transistors comprise GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)

  Regarding claim 11, The combined teaching of Wyland Fox and Libove does not explicitly teach:
wherein the charging control transistors comprise enhancement mode GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise enhancement mode GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combined teaching of Wyland Fox and Libove to include charging control transistors comprise enhancement mode GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)

Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Wyland US 20170005574 in view of Fox US 20070090693 and Libove US 6433720 and further in view of Yang KR 20080099595.

Regarding claim 12, Wyland does not explicitly teach:

wherein the multi-channel current pulse generator comprises M charging circuits for generating M charging currents.  
Yang teaches:
wherein a maximum number of loads to be driven simultaneously M is less than the plurality of loads (Fig 4 #104; Tech solution paragraph 7 and 8 “the timing controller 128 is using a plurality of synchronization signal input through the system (not shown) generates a plurality of control signals supplied to the gate driver 108 and the data driver 106 and the light source driver 104.”), and 
wherein the multi-channel current pulse generator comprises M charging circuits for generating M charging currents. (Fig 4 #104; Tech solution paragraph 1: “the pulse generation section separately and a channel switching unit for control; And detecting at least one of a current and voltage of the light source array and a feedback circuit for supplying a feedback signal to the pulse generator, and the reactance to charge and discharge the input voltage of the input pulse generator includes a voltage source; And an output switch being switched to convert the input voltage to the charge and discharge pulses to form the reactance”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wyland to include taught by Yang for the purpose of achieving reduction. (Refer to Tech Problem Paragraph 1)

  Regarding claim 13, Wyland teaches:

 (Fig 3C #R sense with I drawn to charge 37)

Regarding claim 14, Wyland teaches:
wherein at least one of the M charging circuits comprises a boost charging circuit.  
 (Fig 3C #307 Vboost)

  Regarding claim 15, Wyland teaches:
wherein the pulse control transistor is chosen to withstand M current pulses through M loads (Par 0076 “power MOSFET Qn7 is pulsed” and Par 0079 “pulse train occurs and then automatically switches the circuit 330 into current regulating mode (CRM). In one embodiment, the switch over to current regulating mode takes about 105 microseconds (μs) or less”).  

Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Wyland US 20170005574 in view of Fox US 20070090693, Libove US 6433720, Yang KR 20080099595 and further in view of Peng US 20180196129 and Karlsson US 8456867.

  Regarding claim 16, The combined teaching of Wyland, Fox, Libove and Yang do not explicitly teach:
wherein the charging control transistors comprise GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
 (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combined teaching of Wyland, Fox, Libove and Yang to include charging control transistors comprise GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)

The combined teaching of Wyland, Fox, Libove and Yang do not explicitly teach:
a bootstrap capacitor for providing additional voltage to the gate terminal of the charging control transistor; and a bootstrap control transistor for allowing or blocking a bootstrap charging current for the bootstrap capacitor based on a bootstrap control signal, 
Karlsson teaches:
a bootstrap capacitor for providing additional voltage to the gate terminal of the charging control transistor; and a bootstrap control transistor for allowing or blocking a bootstrap charging current for the bootstrap capacitor based on a bootstrap control signal,  (Fig 8  #Q1 on Q2 off when Q1 off Q2 on. see; Col 10 lines 15-25 “the switching controller 230 starts up the SMPS 200 by generating a first voltage pulse of duration P1 for each of transistors Q1 and Q4 to temporarily switch them ON, and a subsequent second voltage pulse of duration P2 (preferably equal to DT/2) for each of transistors Q2 an Q3 to temporarily switch these transistors ON, thereby allowing the boot-strap capacitor C.sub.B in the boot-strap driving circuit of transistor Q2 to be charged before transistors Q2 and Q3 are turned ON by the second voltage pulses”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify the combined teaching of Wyland Fox and Libove to include a bootstrap capacitor for providing additional voltage to the gate terminal of the charging control transistor; and a bootstrap control transistor for allowing or blocking a bootstrap charging current for the bootstrap capacitor based on a bootstrap control signal taught by Karlsson for the purpose of having switch to be switched on more effectively. (Refer to Col 10 lines 34-38)

  Regarding claim 17, The combined teaching of Wyland Fox and Libove does not explicitly teach:
wherein the charging control transistors comprise enhancement mode GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise enhancement mode GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify The combined teaching of Wyland Fox and Libove to include charging control transistors comprise enhancement mode GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rothberg US 20160344156 pulsed laser Fig 8-4; de Rooij US 20170346475 GaN Fet; and Eggermont US 10439600 Pulse generator with Bootstrap switch and capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859